TRIGG, District Judge,
said the case was a novel one, inasmuch as it was very rare that one court interfered with the judgment of another after it had gone into effect, and this was the first instance of a decision on the subject in Tennessee. While he might have some doubts on the question, yet he was inclined to decide in favor of liberty .under the facts presented, and would therefore order the discharge of the prisoner. He made the following order:
“Miller Hurst.—Ex parte Petition for Habeas Corpus.
“In this case it appears to the court that Miller Hurst is confined in the penitentiary of the state of Tennessee on the charge of murdering Thomas Staples, in Morgan county, Tennessee, in January, 1865, under sentence of the circuit court of Morgan county, Tennessee.
“It appearing to the court that Thomas Staples was a soldier of the army of the Confederate states, and that the petitioner was a soldier of the army of the United States, and that the killing was an act of war done during the war of the Rebellion, under the orders of the president of the United States, in a section of country then under military occupation by the forces of the United States, from which the Confederates had been driven during the war. It appears to the court that the circuit court of Morgan county, Tenn., had no jurisdiction of the offense for which the petitioner is being held; that the killing having been done during the war, under orders as aforesaid, and in a country under military occupation, was not cognizable by the circuit court of Morgan county, Tenn., and the said Miller Hurst is unlawfully restrained of his liberty.
“It is, therefore, ordered that the said Miller Hurst be discharged from said imprisonment and released from custody, and that the petitioner pay the cost of this proceeding; and if not paid, let execution issue, and that a copy of this order be furnished to the warden of the penitentiary.”